Citation Nr: 1519566	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  09-15 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for an abdominal disability.

2. Entitlement to service connection for a right foot disability.

3. Entitlement to service connection for a right elbow disability.

4. Entitlement to service connection for episodic paresthesias of the right upper extremity.

5. Entitlement to service connection for a right hip disability.

6. Entitlement to a 10 percent rating for multiple non compensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.

7. Entitlement to a compensable initial rating for bilateral shoulder strain, and to ratings in excess of 10 percent for each shoulder from January 30, 2013.

8. Entitlement to a compensable initial rating for status post lumbar compression fracture, and to a rating in excess of 20 percent from January 30, 2013.

9. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 until March 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

A hearing was held on March 17, 2015, by means of video conferencing equipment with the appellant in Los Angeles, California, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board observes that initially on appeal were service connection claims for bilateral knee pain and left ankle strain.  Subsequent to the Veteran's submission of his substantive appeal, VA Form 9, the RO granted service connection for these claims in November 2013; therefore, these claims are no longer before the Board for consideration.

As discussed below, the Veteran has withdrawn several issues that were on appeal.  Further, at the Board hearing, the Veteran's representative indicated that his service-connected disabilities interfere with his ability to work.  See Transcript at 23.  A TDIU claim is part of an increased rating claim and is properly before the Board when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, a "Rice" TDIU claim has been raised by the record in this case.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a right foot disability, a right elbow disability, episodic paresthesias of the right upper extremity, and a right hip disability as well as entitlement to a 10 percent rating for multiple non compensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On June 13, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the following issues is requested: entitlement to service connection for an abdominal disability and entitlement to increased ratings for service-connected status post lumbar compression fracture and bilateral shoulder strain.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals seeking entitlement to service connection for an abdominal disability and increased ratings for service-connected status post lumbar compression fracture and bilateral shoulder strain by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In written correspondence dated June 13, 2014, the Veteran, through his authorized representative, withdrew the following claims on appeal: entitlement to service connection for an abdominal disability and entitlement to increased ratings for service-connected status post lumbar compression fracture and bilateral shoulder strain.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and these claims are dismissed.


ORDER

The appeals for entitlement to service connection for an abdominal disability and entitlement to increased ratings for service-connected status post lumbar compression fracture and bilateral shoulder strain are dismissed.



REMAND

Reasons for Remand: To review newly submitted evidence, to schedule VA examinations and obtain adequate etiology opinions, and to adjudicate intertwined issues.

In the June 2014 correspondence, the Veteran indicated that the remaining issues on appeal included entitlement to service connection for a right foot disability, a right elbow disability, and episodic paresthesias of the right upper extremity.  He did not address the appeals concerning entitlement to service connection for a right hip disability or to a compensable rating for multiple non compensable service-connected disabilities.  Unless withdrawn on the record at a hearing, withdrawals of appeals must be in writing.  38 C.F.R. § 20.204(b).  The Veteran did not withdraw these issues during his hearing before the Board in March 2015.  Therefore, since he did not withdraw the issues in writing or at his Board hearing, the issues of entitlement to service connection for a right hip disability and to a compensable rating for multiple non compensable service-connected disabilities under 38 C.F.R. § 3.324 remain on appeal. 

First, the Board notes that in March 2015, VA treatment records were associated with the claims file.  These records address the Veteran's disabilities on appeal.  A waiver of RO review has not been received.  Therefore, a remand is necessary to allow for initial RO review.  38 C.F.R. § 20.1304 (2014).

Regarding the right foot disability, the Veteran had a VA examination performed by QTC in December 2007.  During the examination, the Veteran reported having had right foot plantar fasciitis since 2001.  The examiner diagnosed status post plantar fasciitis but did not address the Veteran's complaints of continued plantar fasciitis or his report of painful arches noted in January 2007 service treatment records.  Subsequent to the examination, the Veteran submitted a document from a private provider showing a diagnosis of pes planus with a prescription for custom orthotics for permanent use, dated July 2007.  Considering the Veteran's testimony before the Board regarding the manifestation of a right foot disorder during service, the service treatment record showing complaint of painful arches in January 2007, the diagnosis of status post plantar fasciitis, and diagnosis of pes planus, the Board finds that a remand is necessary to schedule a VA examination to determine the nature of the Veteran's right foot disability and its etiology.

Regarding the elbow disability and episodic paresthesias of the right upper extremity, the Veteran had a VA examination conducted by QTC in December 2007; however, the examiner did not offer etiology opinions.  Another VA examination was conducted by QTC in January 2013.  However, the opinions provided are inadequate for rating purposes because the examiner opined that the disabilities were not secondary to the Veteran's shoulder disability.  The examiner did not opine whether either condition was directly related to service.  Important to note is that the Veteran was diagnosed in March 2007 with cubital tunnel syndrome and was diagnosed with the same condition in January 2013.  Accordingly, a remand is required to schedule a VA examination of the right upper extremity to determine the nature and etiology of the Veteran's right elbow condition and whether it is related to service.  Further, an examination is required to determine the nature and etiology of the Veteran's episodic paresthesias of the right upper extremity, diagnosed as cubital tunnel syndrome, and to determine whether the current diagnosis is a continuation of the condition of the disorder diagnosed in service.

Regarding service connection for the right hip and entitlement to a 10 percent rating for multiple non-compensable service-connected disabilities under 38 C.F.R. § 3.324, on remand, the RO must clarify whether the Veteran wishes to continue these appeals.  The Board observes that entitlement to compensation under 38 C.F.R. § 3.324 is not moot because during the pendency of his claim, he had multiple service-connected disabilities that were rated non-compensable from April 1, 2007 until January 29, 2013.

Finally, the claim of entitlement to a TDIU is inextricably intertwined with the other claims being remanded herein.  Further, as the RO has not developed or adjudicated the matter of whether the Veteran is entitled to a TDIU rating, under Rice, the Board must remand for such action.  38 C.F.R. § 4.16.  The severity of the Veteran's service-connected disabilities, his employment history, his education and training, and all other factors having a bearing on the matter must be developed and considered.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter which provides proper notice regarding the claim for TDIU remanded herein.  This notice must include notice of the criteria necessary to substantiate a claim for TDIU, to include on a schedular basis as per 38 C.F.R. § 4.16(a). 

2. Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO/AMC.

3. Complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.  

4. Obtain and associate with the electronic claims file any outstanding VA treatment records, to include treatment records from CBOC.  See Transcript, 22.

5. Clarify whether the Veteran wishes to continue his appeal of entitlement to service connection for a right hip disability and for entitlement to a 10 percent rating for multiple non compensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.

6. Schedule a VA examination to determine the nature and etiology of the Veteran's right foot disability, right elbow disability, and episodic paresthesias of the right upper extremity.  The electronic claims file and a copy of this remand must be made available to the examiner and he or she must indicate review of these items in the examination report.

All testing necessary to determine the nature and symptomatology of the Veteran's right foot disability, right elbow disability, and episodic paresthesias of the right upper extremity must be completed.

A.) For any right foot disability identified, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disability manifested during or as a result of active service.  

In the alternative, the examiner must opine whether the right foot disability is due to or has been aggravated by any service-connected disability.

The examiner must specifically address the report of painful arches noted in January 2007 service treatment records, the July 2007 prescription of orthotics due to pes planus, and the Veteran's lay statements alleging continuity of symptoms of plantar fasciitis during and since service.

B.) For any right elbow disability identified, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disability manifested during or as a result of active service.

In the alternative, the examiner must opine whether the right elbow disability is due to or has been aggravated by any service-connected disability.  

The examiner must consider the Veteran's lay statements alleging continuity of symptoms during and since service.

C.) For any episodic paresthesias of the right upper extremity identified, including cubital tunnel syndrome, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disability manifested during or as a result of active service.

In the alternative, the examiner must opine whether the disability is due to or has been aggravated by any service-connected disability.  

The examiner must specifically address the diagnosis of cubital tunnel syndrome noted in March 2007 service treatment records and shown in the January 2013 QTC examination report.  The examiner must also consider the Veteran's lay statements alleging continuity of symptoms during and since service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7. Then, readjudicate the claims on appeal, to include entitlement to a TDIU and if not withdrawn, entitlement to benefits under 38 C.F.R. § 3.324 for any period where the Veteran has had multiple non compensable service-connected disabilities during the pendency of the claim.

If the benefits sought on appeal remain denied, provide a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


